Citation Nr: 1244449	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-33 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from April 1956 to February 1958.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2008 of a Department of Veterans Affairs (VA) Regional Office. 

The Veteran testified at a video conference hearing by the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing has been associated with the claims folder.

This claim was previously before the Board in July 2011.  At that time, the Board remanded this claim as well as a claim for service connection for a right hip disability.  Following a February 2012 VA examination, service connection for the right hip was granted in February 2012 RO decision and the claim for service connection for a right hip condition is no longer before the Board.  The ordered development for the Veteran's remaining claim has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine and facet arthropathy are causally related to an in-service truck accident. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Board is granting the Veteran's claim for service connection for a low back disability, a full grant of benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

The Veteran currently suffers from a low back disability.  A February 2012 VA examination diagnosed the Veteran as suffering from degenerative disc disease of the lumbar spine and facet arthropathy.  VA treatment records similarly show that the Veteran has complained of back and hip pain.  

Determining whether there is medical evidence of an in service incurrence or aggravation of the Veteran's disability is made more difficult by the fact that the Veteran's service treatment records are not available and have not been associated with the claims folder.  It appears that his records were destroyed in a 1973 fire.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran has consistently described injuring his back in a 1956 truck accident that occurred while he was stationed in Germany.  In a February 2008 letter, the Veteran stated that he was injured after getting hit by a truck trailer.  He stated that he was dragged by the trailer, and that he landed on his right hip.  He offered a similar statement in his May 2009 Decision Review Officer hearing.  In his June 2011 video conference hearing, the Veteran stated that he was driving in a convoy at night when they stopped for a break.  While he was outside of his truck, the Veteran states that he saw a different truck pulling two trailers come toward him.  The truck swerved, and the second trailer hit him and dragged him for 50 yards.  The Veteran stated that he was then taken to a military hospital where he was treated for back and hip pain.  He stated that he has suffered from pain in his back and hip since service, and that he has had no subsequent injuries to his back or hip.  

The Veteran also submitted numerous letters from his relatives attesting to the fact that he injured his hip and back while in Germany.  

The Veteran is both competent to describe his in-service accident and its resultant injuries, and the Board finds his descriptions to be credible.  An in-service incurrence of a back and hip injury is conceded.  

The examiner from the Veteran's February 2012 VA examination concluded that the Veteran's back disability is less likely than not related to his in-service accident.  After concluding that the Veteran's right hip disability is related to that accident, the examiner stated that there was no evidence that the Veteran had a direct injury to his back, as he has stated that he landed on his hip after being dragged by the trailer.  She stated that, at the Veteran's age, lumbar degenerative disc disease is related to aging process and genetic predisposition.  She added that there were no medical records showing that he suffered a chronic low back condition since service.  

Despite the examiner's opinion, the evidence shows that the Veteran's current back disabilities are related to his in-service accident.  First, though the examiner stated that the Veteran did not suffer an injury to his back in his 1956 accident, the Veteran has consistently stated that, though he landed on his hip, he was treated for both back and hip pain while hospitalized.  As she concluded that the Veteran's right hip disability is related to his in-service accident, it stands to reason that if she had based her opinion on the correct factual record (that the Veteran injured his back in his accident) that her opinion would have been different.  Service connection is thus warranted on a direct basis.  

Further, while the examiner also cited the lack of corroborative medical evidence since the Veteran's service detailing his back pain, the Veteran has consistently stated that he was treated for back pain by private physicians whose records are no longer available.  The Veteran has also stated that he suffered from back pain since the accident, and that he has had no subsequent injuries to his back that could account for his pain.  Given the Veteran's competent and credible testimony regarding his pain since service, service connection is also warranted on the basis of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

ORDER

Service connection for a low back disability is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


